       Case 2:20-cv-00223-WBS-CKD Document 17 Filed 06/04/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11 ROBIN LUKIANCZYK,                                   )   Case No. 2:20-cv-00223-WBS-CKD
                                                       )
12                    Plaintiff,                       )   ORDER GRANTING STIPULATION RE
                                                       )   STANDARD OF REVIEW
13              v.                                     )
                                                       )
14 UNUM LIFE INSURANCE COMPANY OF                      )
   AMERICA; SAGEWELL HEALTHCARE                        )
15 BENEFITS TRUST, and Does 1 through 10,              )
   inclusive,                                          )
16                                                     )
                      Defendant.                       )
17                                                     )

18
19              Based upon the Parties’ Stipulation regarding the Standard of Review and finding good

20 cause therefore, IT IS HEREBY ORDERED that the Court has accepted the parties’ stipulation and
21 will employ the de novo standard of review in this case. This Order regarding the appropriate
22 standard of review is specifically limited to the facts and circumstances of this particular case.
23              IT IS SO ORDERED.

24 Dated: June 3, 2020
25
26
27
28
                                                       1                 Case No. 2:20-cv-00223-WBS-CKD
                                                                      ORDER GRANTING STIPULATION RE
     173985.1
                                                                                 STANDARD OF REVIEW
